Citation Nr: 0911623	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-35 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
condition.

2.  Entitlement to service connection for a bilateral ankle 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of February 2007.  This 
matter was originally on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In the Veteran's VA Form 9, dated in October 2003, the 
Veteran requested a travel board hearing.  In correspondence 
received in December 2003, the Veteran withdrew his request 
for a hearing before a member of the traveling section of the 
Board and requested a hearing before regional office 
personnel instead.  The record shows that a hearing was held 
before a Decision Review Officer (DRO) in May 2004; a 
transcript is of record.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the Veteran has a disability of the thoracic spine 
attributable to service.

2.  The competent medical evidence does not demonstrate that 
the Veteran has a disability of the bilateral ankles.


CONCLUSIONS OF LAW

1.  A thoracic spine condition was not incurred or aggravated 
during active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2008).  

2.  A bilateral ankle condition was not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R § 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  In correspondence dated in July 
2002, the AOJ, via the RO, informed the Veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The AOJ advised the Veteran 
to submit evidence in support of his claim and advised the 
Veteran what type of evidence to submit.  Specifically, the 
AOJ referred to doctors' records, statements from people who 
knew about his claimed disabilities when they began, 
photographs from his military service showing the 
disabilities, and copies of letters written during that time.  
For private doctors, the AOJ requested that the Veteran 
either request the records from those doctors and send them 
to VA or ask VA to obtain them on his behalf.  The AOJ 
advised that if he wished to have VA obtain the records on 
his own behalf, he needed to fill out a consent form and 
include the complete name and address of the doctor. 

In response to the notice, the Veteran submitted a statement 
in July 2002 in which he described an in-service parachute 
injury and the symptoms he currently experienced as a result.  
The Veteran also submitted a letter from his chiropractor and 
letters from two acquaintances.  

The Veteran was again provided notice, in correspondence 
dated in March 2007.  In that document, the AOJ, via the 
Appeals Management Center in Washington, DC, advised the 
Veteran of what the evidence needed to show to establish 
entitlement to service-connected compensation benefits.  The 
AOJ advised the Veteran of which portion of the information 
and evidence necessary to substantiate the claims was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Specifically, the AOJ 
advised that VA would obtain records in the custody of 
federal agencies, and that it was the Veteran's 
responsibility to obtain records in the custody of non-
federal agencies.  The AOJ requested the Veteran to submit 
relevant records not in the custody of federal agencies (i.e. 
private medical records).  The AOJ also requested that the 
Veteran provide enough information about these records so 
that the AOJ could obtain them on the Veteran's behalf.  The 
AOJ enclosed two copies of VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veteran's 
Affairs).  The AOJ also informed the Veteran that when 
service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  

In April 2007, the Veteran responded, informing VA that he 
had no additional information or evidence to submit.

The Board acknowledges that the July 2002 correspondence may 
not have been fully compliant with the VCAA.  Specifically, 
the letter did not clearly specify the respective duties 
between VA and the Veteran in obtaining evidence to support 
the claims and did not include notice of the disability 
rating and effective date elements identified by the Court in 
Dingess/Hartman.  The March 2007 letter, however, was fully 
compliant.  Although the AOJ did not provide fully compliant 
notice until after initial adjudication of the claim, after 
providing the Veteran with adequate time to respond to the 
notice, it readjudicated the claim and issued a supplemental 
statement of the case in December 2008.  The issuance of such 
notice followed by a readjudication of the claim remedied any 
timing defect with respect to issuance of compliant notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
This action also satisfied the portion of the Board's remand 
requiring a readjudication.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's February 
2007 remand.  The RO has obtained the Veteran's service 
treatment records and VA Medical Center (VAMC) treatment 
records from the Sioux Falls, VAMC.  With his initial 
application for compensation benefits, dated in July 2002, 
the Veteran identified six individuals who had provided 
healthcare to him for his claimed disabilities over the past 
20 to 30 years.  The Veteran also identified two clinics.  
The Veteran provided the full address of two of the 
individuals; one was a physician, the other a chiropractor.  

The claims file does not show that VA attempted to obtain 
records from the providers identified by the Veteran, but the 
Board does not find VA breached any duty to assist in this 
regard.  First, the Board acknowledges that letters from two 
of the healthcare providers-Dr. O.B. and Dr. D.W.-have 
already been associated with the claims file.  In those 
letters, both doctors identified the conditions for which 
they had treated the Veteran and summarized the treatment 
provided.  Second, the VCAA notice letters requesting 
additional information from the Veteran came after he 
identified the healthcare providers.  As noted above, the 
Veteran responded to both notices, but did not provide 
releases or the full names and addresses of the doctors or 
clinics as requested.  VA's duty to assist does not apply to 
such circumstances.  See 38 C.F.R. § 3.159(c)(1)(i)-(ii) 
(2008) (describing Veteran's duty to cooperate with VA in 
obtaining records not in the custody of federal agencies).

The Veteran was also provided with two VA medical 
examinations for the claimed disorders currently on appeal.  
The second of these was conducted in compliance with the 
Board's February 2007 remand.  The Veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection for arthritis may be presumed if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2005); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Analysis

The Veteran has alleged that he sustained a thoracic spine 
condition and a bilateral ankle condition as a result of a 
bad parachute landing, or landings, while he was in the 
United States Army.  In correspondence received in July 2002, 
the Veteran alleged that around June or July 1968, his 
Company "jumped" on a particularly windy day.  The Veteran 
recalled landing hard on his heels and buttocks.  The Veteran 
stated that he was dragged backward by the wind of the 
parachute.  The Veteran recalled that because discipline was 
rigorous, he did not complain about the pain in his legs and 
back, or report his injuries.  The Veteran alleged that since 
that time, he had experienced pain in his back and legs in 
varying degrees at intermittent levels.  

The Veteran's statements were also noted in a report of a VA 
medical examination, dated in September 2002.  In that 
report, the examiner noted that the Veteran reported doing at 
least 15 parachute jumps in 1968 and that three of those were 
"hard landings."  

The Veteran submitted two lay statements from individuals who 
purportedly served with the Veteran and jumped with him in 
June or July 1968.  Also of record was a military pay 
voucher, confirming that the Veteran received parachute pay 
during his period of active service.  An examination report 
found among the Veteran's service medical records, dated in 
May 1967, confirmed that the Veteran was found qualified for 
airborne training.  The Board finds that this evidence 
corroborates the Veteran's account of making multiple 
parachute jumps.  

The Board has reviewed the Veteran's service medical records 
and confirmed that there was no record of treatment for any 
trauma-type injuries one might associate with parachute 
landings.  Although there was no record of any such injuries, 
the Veteran's recollections were consistent with what one 
might experience as a paratrooper.  The Board, therefore, 
finds the Veteran's recollections of sustaining injury to be 
credible.  

Although the Board finds the Veteran's recollection of 
experiencing in-service trauma as a result of his parachuting 
to be credible, the competent medical evidence does not 
support either his thoracic spine or bilateral ankle claim.  
There were two VA examination reports in the claims file.  
The first of these, which was dated in September 2002, did 
not include any findings of a thoracic spine or a bilateral 
ankle condition.  In that report, the examiner stated that 
the Veteran was not claiming neck pain, upper back pain or 
ankle pain at that time.  The examiner also stated that the 
Veteran believed that he did not have symptoms in those 
locations at that time.  

As explained in the Board's February 2007 remand, the Veteran 
contended that the VA examiner's statement was inaccurate.  
The Veteran agreed that he reported to the examiner that he 
was not experiencing symptoms in those areas at the time of 
the examination, but that he did not indicate an attempt to 
withdraw his claims for service connection for those 
conditions.

The VA examination report showed that the VA examiner 
obtained x-rays of the lumbosacral spine, bilateral hips, and 
bilateral knees, but not the thoracic spine or bilateral 
ankles.  The VA examination report also included the VA 
examiner's clinical findings and opinions for multiple 
claimed conditions, but not for his thoracic spine or 
bilateral ankle disability claims.  The compensation and 
pension examination request inquiry showed that the examiner 
was informed that the Veteran was claiming service connection 
for, among other disorders, neck pain, upper back pain, right 
ankle pain, and left ankle pain.  Other than noting that the 
Veteran was not "claiming" pain at that time and that he 
did not report any symptoms in those areas, the examiner 
provided no explanation for not examining either the thoracic 
spine or bilateral ankles.  

While the examination report is probative evidence that the 
Veteran was asymptomatic on that day, it is not probative in 
determining whether the Veteran had a disability of either 
the thoracic spine or bilateral ankles.  The Board assigns no 
weight to this report in determining the nature and etiology 
of any thoracic spine or bilateral ankle conditions.

The second VA examination report, however, is probative and 
weighs against the Veteran's claims.  In that report, which 
was dated in June 2007, Dr. B.C. confirmed that he had 
reviewed the Veteran's claims file.  The doctor also noted 
the Veteran's report of having a "bad landing" on a 
parachute jump in July 1968.  

Under "joint symptoms," the doctor noted the following 
regarding the ankles.  The Veteran reported pain bilaterally.  
The Veteran also reported that the condition affected range 
of motion bilaterally and that he experienced "severe" 
flare-ups every two to three weeks.  The Veteran's impression 
was that the flares on limitation of motion or other 
functional impairment decreased the range of motion by 80 
percent.  The flare-ups lasted 3 to 7 days according to the 
Veteran.  

The Veteran's subjective complaints, however, were not 
confirmed on clinical examination.  The doctor reported 
dorsiflexion to be from zero to 20 degrees bilaterally and 
plantar flexion to be from zero to 45 degrees bilaterally.  
The doctor reported that there was no additional loss of 
motion on repetitive use.  The doctor did observe an antalgic 
gait.  Dr. B.C. concluded that there was "no evidence of 
pathology."  

Included with the VA examination report was a radiology 
report, which included a radiologist's interpretation of x-
rays of both ankles.  The x-rays showed no fracture; soft 
tissues and joint spaces were noted to be within normal 
limits.  In the left ankle, the interpreting radiologist 
noted a "tiny calcification at the Achilles insertion and a 
tiny plantar calcaneal spur present."  The radiologist's 
impression, however, was "negative ankle" in both the left 
and the right.  

The Board finds that the VA examination report does not 
support finding that the Veteran has a bilateral ankle 
disability.  Although Dr. B.C. observed an antalgic gait, the 
report does not support finding that this was caused by the 
Veteran's ankles.  To conclude that the antalgic gait was 
related to the subjective ankle pain would be inconsistent 
with the doctor's finding that there was no pathology.  The 
Board also observes that the Veteran is service-connected for 
bilateral knee conditions, which may explain the antalgic 
gait.  Regarding the findings in the radiology report 
pertaining to the left ankle, these were apparently of no 
clinical significance as the radiologist and Dr. B.C. found 
"negative ankle" and "no pathology" respectively.  

The June 2007 VA examination report also failed to show the 
Veteran had a thoracic spine disability.  Regarding the 
thoracic spine, Dr. B.C. reported that there was no spasm, 
atrophy, guarding, pain on motion, tenderness, or weakness on 
examination.  Sensory and reflex examinations were normal.  
The Veteran was also found to have full range of motion of 
the thoracolumbar spine, with no pain.  X-rays of the 
thoracic spine revealed minimal spurring in the mid-thoracic 
spine, according to the interpreting radiologist.  The 
radiologist also noted that no compression fractures were 
seen and that disc spaces were well maintained.  Dr. B.C. 
diagnosed "minimal degenerative joint disease of the 
thoracic spine."  

Dr. B.C. concluded that the "minimal" degenerative joint 
disease of the thoracic spine was not caused by or a result 
of military service.  The doctor's rationale was that the 
Veteran currently had no symptoms related to the thoracic 
spine, thus the findings on thoracic spine x-ray had no 
clinical correlation.  

The Board finds Dr. B.C.'s medical opinions to be highly 
probative.  The doctor noted the Veteran's recollection of 
sustaining in-service trauma, confirmed he had reviewed the 
claims file, and included a comprehensive discussion of 
examination findings.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

The Board has reviewed the other medical evidence in the 
claims file, but does not find that they weigh heavily enough 
in favor of either the bilateral ankle condition claim or the 
thoracic spine condition claim to justify granting service 
connection for either condition.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)) (holding that the Board must weigh the probative 
value of medical opinions and in doing so, may favor one 
medical opinion over the other).  

In a letter from Dr. C.C., dated in November 2005, the doctor 
stated that the Veteran had reported experiencing several 
ankle injuries in service and now he had decreased range of 
motion.  The doctor noted that he had observed that it was 
difficult for the Veteran to put on his shoes and socks, 
although he was able to do this.  The doctor stated that he 
did obtain x-rays, which "do seem to show some mild 
degenerative joint disease."  Dr. C.C. cautioned, however, 
that radiologists had not yet had the chance to review the x-
rays.  

The Board does not find Dr. C.C.'s letter to be so probative 
in favor of the Veteran's bilateral ankle claim as to warrant 
granting service connection.  Although he reported observing 
the Veteran's difficulty in putting his shoes on, he did not 
discuss any clinical examination findings, such as whether 
the ankles were characterized by limited range of motion or 
tenderness.  Instead, the doctor only reiterated the 
Veteran's subjective complaints.  

The Board acknowledges that Dr. C.C. interpreted the x-rays 
as seeming to show the presence of degenerative joint 
disease.  Dr. C.C.'s interpretation, however, was not 
consistent with the June 2007 VA radiology report reflecting 
essentially normal ankles.  The Board finds the June 2007 
report to be a better indicator of the Veteran's bilateral 
ankle condition for two reasons.  First, that report was 
based on x-rays taken more than a year and a half after the 
Dr. C.C.'s letter.  Given that they are more recent, they are 
more likely to accurately reflect whether the Veteran 
presently has a chronic disability.  Second, the June 2007 
report was prepared by a radiologist, who has extensive 
training in reading x-rays.  It is not clear from the 
letterhead what type of physician Dr. C.C. is, but he is 
clearly not a radiologist given his statement that the x-rays 
he had reviewed had not yet been interpreted by a 
radiologist.  See D'Aries v. Peake, 22 Vet. App. 97, 108 
(2008) (acknowledging that it was proper for Board to assign 
more weight to a physician's opinion when the opinion was in 
an area within that physician's medical expertise). 

The Board also considered a letter from Dr. O.B., dated in 
May 2004, in which the doctor noted that the Veteran had 
degenerative changes of both the lumbar and cervical spines, 
confirmed by diagnostic tests.  The doctor also noted the 
Veteran had a history of degenerative disease involving his 
ankles and knees.  The doctor stated that given the Veteran's 
widespread, but localized areas of "advanced symptomatic 
degenerative disease," it would appear that he had suffered 
unusual stresses to the skeletal system.  The doctor noted 
the Veteran's reported history of numerous parachute jumps.  
Dr. O.B. stated that in his opinion, the parachute jumping 
had precipitated the kind of degenerative changes that he had 
or that it had accelerated musculoskeletal degenerative 
changes.    

Although Dr. O.B. noted that the Veteran had a history of 
degenerative disease involving the ankles, there were no 
clinical or radiological findings to support such a 
diagnosis.  Without such findings, the Board does not find 
the letter to be competent medical evidence of a current 
diagnosis.  

There was also no evidence in the claims file demonstrating 
the Veteran has a thoracic spine disability.  The May 2004 
letter from Dr. O.B. did not support the Veteran's claim 
because it only included references to the lumbar and 
cervical spines; there were no references to the thoracic 
spine.  Also of record was a letter from Dr. O.B., dated in 
August 2001.  This letter also noted degenerative changes in 
various portions of the body (i.e. lower back, neck, and 
right knee), but not in the thoracic spine.  

The Board has also reviewed a letter from Dr. D.W, 
Chiropractor, dated in June 2002, but this letter only 
concerned the lumbar spine.  In nowhere in the letter did Dr. 
D.W. report that the Veteran had complained of pain in the 
thoracic spine or that the Veteran had any conditions 
affecting the thoracic spine.

The Board has also reviewed all of the Veteran's VAMC 
treatment records.  These records, like the letters from Dr. 
O.B. and Dr. D.W., only documented the Veteran's reports of 
lower back pain and neck pain, but not thoracic spine pain 
(see e.g. ambulatory care note dated in August 2003 and 
physical therapy consultation, dated in June 2005).  As shown 
by an August 2004 rating decision, the Veteran is already 
service-connected for degenerative joint disease of the 
cervical spine.  The Veteran's neck pain is considered in the 
cervical spine disability rating.  The Veteran has not 
provided any statements describing symptomatology in the 
thoracic spine.  Thus, there is neither competent medical 
evidence nor competent lay evidence of a thoracic spine 
disability.  

The Veteran has provided few lay statements regarding the 
presence of a bilateral ankle disability.  The Board does 
observe that in his initial application for compensation 
benefits, he alleged he had pain in both ankles continuously 
since 1968.  Competent medical evidence is usually required 
to establish the presence of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As a lay person, 
he is not competent to diagnose an ankle disability.  The 
Board acknowledges that there are certain circumstances where 
lay evidence will suffice to establish the presence of a 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Here, to the extent that the Veteran's lay 
statements are competent evidence of a disability, they are 
outweighed by the negative clinical examination findings 
found in the June 2007 VA examination report. 

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current disability of either 
the thoracic spine or bilateral ankles has been clinically 
shown, the Board has no basis upon which to grant 
compensation for either claim.

The Board has also considered the presumption for arthritis 
in light of the findings of "minimal degenerative joint 
disease of the thoracic spine" on VA examination.  Again, 
the Board does not consider this to be sufficient evidence of 
a disability in light of Dr. B.C.'s conclusion that there was 
no clinical correlation for these findings.  In any event, 
these findings were first reported more than three decades 
after the Veteran's discharge from active duty service.  
Nothing in the records suggested that these apparently 
insignificant findings dated back to the Veteran's service or 
within one year of his discharge.  Moreover, given that these 
findings were of little or no clinical significance, it is 
not shown that the minimal degenerative joint disease of the 
thoracic spine has become manifest to a degree of 10 percent 
or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008) 
(requiring limitation of motion or x-ray evidence of 
involvement of 2 or more major joints for a 10 percent 
rating).    

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claims.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

1.  Service connection for a thoracic spine disability is 
denied.

2.  Service connection for a bilateral ankle disability is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


